Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 11/30/2021.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/190,641 wherein the claims in the pending application are broader than the ones in patents, In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention in the instant application is fully disclosed in patent number 11/190,641 and it is broader than the claimed invention in the patent. 

For example, in PAT # 11/190,641 independent claims 1, 8 and 15 and independent claims 1, 8 and 15 of the instant application both recite:

“receiving, at a server, a first data record and a second data record comprising
communication between a first party and a second party;

determining, at the server, a plurality of behavior distances in the communication
between the first party and the second party;

augmenting, by the server, first metadata of the first data record and second
metadata of the second data record to include associated behavior distances;

determining, at the server, an average performance ranking of the first party based
on an analysis of the first metadata and the second metadata; and

generating, at the server, one or more recommendations for the first party to
increase the average performance ranking of the first party above a preconfigured
threshold”.

The main difference relies in the patented case wherein independent claims recite:

	“a plurality of data records;
determining, at the server, a first communication originating from the first party, the first
communication comprising a plurality of sections; and 
determining, at the server, a category for each section of the plurality of sections of the first
communication, the category selected from a plurality of different categories”. 

However, it is obvious to have the server determining which communication originated from which party and the type of that communication being originated. Therefore, it is believed that no new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). Therefore, independent claims 1, 8 and 18 of the pending application is broader than independent claims 1, 8 and 15 the patented application simultaneously.

Dependent claims 2-7, 9-14 and 16-20 of the instant application carries similar subject matter that is already addressed in dependent claims 2-7, 9-14 and 16-20 of the patented application.  

Dependent claims 3, 10 and 17 of the instant application rejected for the same reasons addressed in dependent claim 2 and corresponding claims of the patented application.  

Dependent claims 4, 11 and 11 of the instant application rejected for the same reasons addressed in dependent claim 3 and corresponding claims of the patented application.  

Dependent claims 5, 12 and 19 of the instant application rejected for the same reasons addressed in dependent claim 4 and corresponding claims of the patented application.  

Dependent claims 6, 13 and 20 of the instant application rejected for the same reasons addressed in dependent claim 6 and corresponding claims of the patented application.  

Dependent claims 7 and 14 of the instant application rejected for the same reasons addressed in dependent claim 7 and corresponding claims of the patented application.  

4.	In effort to speed up the prosecution of this application and moving the case towards allowance, Examiner had contacted Applicant’s attorney and stated that the only pending issue at this point is the double patenting rejection which can be overcome by the flinging of terminal disclaimer. However, no terminal disclaimer was filed to address this issue.  

Allowable Subject Matter
5.	Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claims 1, 8and 15 recite the features of:

“receiving, at a server, a first data record and a second data record of a plurality of data records, each data record comprising communication between a first party and a second party;

determining, at the server, a first communication originating from the first party, the first communication comprising a plurality of sections;

determining, at the server, a category for each section of the plurality of sections of the first communication, the category selected from a plurality of different categories;

determining, at the server, a plurality of behavior distances between the plurality of different categories associated with the plurality of sections;

augmenting, by the server, first metadata of the first data record and second metadata of the second data record to include associated behavior distances;

determining, at the server, an average performance ranking of the first party based on analysis of the first metadata and the second metadata; and

generating, at the server, one or more recommendations for the first party to increase the average performance ranking of the first party above a preconfigured threshold.”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found cited by Applicant nor the one found by the Examiner clearly teach or fairly suggest 

“augmenting, by the server, first metadata of the first data record and second metadata of the second data record to include associated behavior distances;

determining, at the server, an average performance ranking of the first party based on analysis of the first metadata and the second metadata; and

generating, at the server, one or more recommendations for the first party to increase the average performance ranking of the first party above a preconfigured threshold”.

For example, prior art Dwyer teaches in a system and method for categorizing communications, monitoring communications, and more specifically to real-time automated monitoring systems for monitoring and improving live communications between caller and agent (col. 1, lines 28-44). The communication is analyzed and the dynamic graphical representation may be provided as feedback to a participant in the voice communication as the received voice communication is on-going. The acoustic characteristic may be at least one of a stress of words, an aggregated stress of a plurality of words, an agitation, a tempo, a change in tempo, an amount of silence, a silence between words, a gain in volume or energy of the words, a tone, an overtalk, a time lag between words, a time dependency between key words and phrases (see col. 2, lines 14-19). Dwyer also teaches assigning metadata representative of the voice communication based on the analysis, and displaying the metadata for the voice communication on the graphical user interface (see col. 28-32). Dwyer further teaches automatically monitoring agent performance during the communication (see col. 3, lines 29-30).  

However, ….does not teach or fairly suggest “augmenting, by the server, first metadata of the first data record and second metadata of the second data record to include associated behavior distances; determining, at the server, an average performance ranking of the first party based on analysis of the first metadata and the second metadata; and generating, at the server, one or more recommendations for the first party to increase the average performance ranking of the first party above a preconfigured threshold” as recited in independent claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652